C. Allen, J.
The plaintiff concedes that he could not have maintained trespass for the period of the defendant’s occupancy between the date of the attachment and that of its dissolution, for want of the notice required by the St. of 1878, c. 272, § 3 ; but he contends that the defendant became a tenant of the premises *125at the latter date. The report of what took place between the parties at that time does not show any contract, express or implied, for the payment of rent; nor is any such contract, either then or at some later time, to be inferred, merely because, in March, 1881, the plaintiff demanded rent, and the defendant, at a later date in the same month, and also in April following, demanded the goods, apparently claiming at that time to be the owner of them, and removed them. The evidence fails to show any relation of landlord and tenant between the parties, and is equally consistent with various other hypotheses. See Gould v. Thompson, 4 Met. 224; Merrill v. Bulloch, 105 Mass. 486; Central Mills v. Mart, 124 Mass. 123.

Judgment on the verdict.